tcmemo_2007_371 united_states tax_court estate of kwang lee deceased anthony j frese executor petitioner v commissioner of internal revenue respondent docket no filed date d died days after his wife w d’s estate claimed a marital_deduction for property that was transferred to w as if w had survived d w’s will states that d is deemed to have predeceased w for purposes of w’s will if d dies within months after w’s death although not stated specifically in d’s will d’s intention for purposes of d’s will was that w also be deemed to have survived d if d died within months after w’s death held d’s testamentary intent that d be deemed to have predeceased w will not be recognized as qualifying the estate for the marital_deduction for federal estate_tax purposes because sec_2056 i r c requires that a spouse actually survive his or her spouse in order to be a surviving_spouse barbara l de mare for petitioner lisa m rodriguez for respondent memorandum opinion laro judge anthony j frese frese acting in his capacity as executor of the estate of kwang lee and with a mailing address in hackensack new jersey petitioned the court to redetermine respondent’s determination of a federal estate_tax deficiency of dollar_figure a sec_6662 accuracy-related_penalty of dollar_figure and a sec_6651 addition_to_tax of dollar_figure for untimely filing currently this case is before the court on respondent’s motion for partial summary_judgment under rule respondent argues that he properly disallowed a marital_deduction claimed by the estate of kwang lee decedent’s estate because kwang lee decedent was not survived by his wife kyong lee ms lee petitioner argues that decedent’s estate may benefit from the marital_deduction because ms lee survived decedent by operation of decedent’s and ms lee’s respective wills we decide whether the estate qualifies for the marital_deduction under sec_2056 we hold it does not 1rule references are to the tax_court rules_of_practice and procedure unless otherwise noted section references are to the applicable versions of the internal_revenue_code code background ms lee died testate on date leaving a last will and testament dated date ms lee’s will ms lee’s will was admitted to probate on date on which day letters testamentary were issued to decedent decedent died testate on date also leaving a last will and testament dated date decedent’s will was admitted to probate and letters testamentary were issued to frese as successor executor after decedent’s death frese was appointed successor executor of ms lee’s estate pursuant to ms lee’s will the wills of decedent and ms lee were drafted by petitioner’s counsel barbara l de mare ms de mare when the estate_planning was performed decedent and ms lee suffered from a serious and ultimately fatal disease decedent and ms lee had three children in their twenties and wished to establish trusts for those children decedent had been a corporate executive and because of the nature of his work benefits most of the assets of decedent and ms lee were held in decedent’s name the joint assets and the assets titled in ms lee’s name alone constituted only a minimal portion of the combined estates through their wills a major objective of decedent and ms lee was to obtain the maximum_tax benefits for their respective estates to fulfill this goal ms de mare drafted the wills with the following survivorship provisions article of ms lee’s will states ninth for purposes of this will any person who shall die within six months after my death shall be deemed to have predeceased me conversely decedent’s will states ninth a for purposes of this will any person other than my wife who shall die within six months after my death shall be deemed to have predeceased me b in the event that my wife shall die at the same time as i or under circumstances such as to render it difficult or impossible to determine who died first my wife shall be deemed to have survived me decedent and ms lee intended that ms lee be deemed to have survived decedent if decedent died within months after the death of ms lee the estates of decedent and ms lee were administered as though decedent had predeceased ms lee the estate_tax returns were filed as if decedent died first and a credit_shelter_trust was established in decedent’s name with the residuary thereof transferred to ms lee as if she were still alive decedent’s estate’s tax_return claimed the marital_deduction as to the residuary purportedly transferred to ms lee a summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 petitioner has raised no genuine issue as to any material fact accordingly we conclude that this case is ripe for partial summary_judgment b marital_deduction deductions are strictly a matter of legislative grace and petitioner must show that the claimed deduction is allowed by the code 503_us_79 petitioner argues that decedent intended that ms lee be deemed to have survived him were he to die within months after her petitioner argues that this intent establishes the ordering of decedent’s and ms lee’s deaths for estate and related tax purposes to this end petitioner relies on sec_2056 interest of spouse conditional on survival for limited period --for purposes of this subsection an interest passing to the surviving_spouse shall not be considered as an interest which will terminate or fail on the death of such spouse if-- a such death will cause a termination or failure of such interest only if it occurs within a period not exceeding months after the decedent's death or only if it occurs as a result of a common disaster resulting in the death of the decedent and the surviving_spouse or only if it occurs in the case of either such event and b such termination or failure does not in fact occur petitioner argues that sec_2056 permits the actual order of the death of spouses to be altered for estate and related tax purposes as long as the deaths are still within months of each other respondent argues that the marital_deduction requires an actual surviving_spouse because ms lee died days before decedent respondent argues decedent had no surviving_spouse and decedent’s estate is not entitled to benefit from the marital_deduction respondent argues that the wills of decedent and ms lee cannot operate to change the order of their deaths respondent further argues that the term survivor is undefined in the code and therefore must be given its normal and customary meaning respondent states that the plain meaning of survivor is one who outlives another we begin our analysis with the applicable statute sec_2056 provides for a marital_deduction from the value of a decedent’s gross_estate sec_2056 bequests etc to surviving_spouse a allowance of marital_deduction the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate this provision permits a deduction from the value of a decedent’s gross_estate of an amount equal to the value of property interests that pass from a decedent to his or her surviving_spouse by its terms sec_2056 predicates the marital_deduction on the presence of a surviving_spouse see also sec_20_2056_a_-1 estate_tax regs we find petitioner’s reliance on sec_2056 to be misplaced petitioner argues that sec_2056 permits a change in the order of the deaths of a husband and wife if they die within months of each other we disagree we do not read sec_2056 to permit any modification to the timing of the actual deaths of a husband and wife instead we read sec_2056 to permit a marital_deduction even if the passing of an interest to a surviving_spouse is conditioned upon the spouse’s surviving the decedent by a period not exceeding months provided the spouse in fact survives the requisite months and thus the condition is satisfied see 64_tc_308 affd 545_f2d_883 4th cir estate of shepherd v commissioner tcmemo_1989_610 as to the term surviving_spouse we construe that term in accordance with its ordinary meaning see 310_us_534 110_tc_236 affd without published opinion 198_f3d_248 6th cir the ordinary meaning of the word survivor is one who survives another ie one who outlives another building on this definition the term surviving_spouse requires that a spouse actually survive his or her spouse ie the later-dying spouse must actually outlive his or her spouse because ms lee did not actually survive decedent ie ms lee predeceased decedent we conclude that ms lee is not a surviving_spouse within the meaning of sec_2056 while decedent may have intended that ms lee even though dead be deemed to have survived him the operation of a will or wills cannot alter the order of the actual deaths of decedent and ms lee cf sec_20_2056_c_-2 tax regs a presumption whether supplied by local law the decedent's will or otherwise may operate to determine the order of the deaths of spouses if the actual order of their deaths cannot be determined an appropriate order will be issued granting respondent’s motion for partial summary_judgment we have considered all arguments by petitioner for a holding contrary to that which we reach herein to the extent not discussed we conclude that those arguments are irrelevant or without merit an appropriate order will be issued
